Name: Commission Implementing Regulation (EU) NoÃ 700/2012 of 30Ã July 2012 operating deductions from fishing quotas available for certain stocks in 2012 on account of overfishing in the previous years
 Type: Implementing Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 31.7.2012 EN Official Journal of the European Union L 203/52 COMMISSION IMPLEMENTING REGULATION (EU) No 700/2012 of 30 July 2012 operating deductions from fishing quotas available for certain stocks in 2012 on account of overfishing in the previous years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (3) thereof, Whereas: (1) Fishing quotas for the year 2011 have been established by:  Council Regulation (EU) No 1124/2010 of 29 November 2010 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (2),  Council Regulation (EU) No 1225/2010 of 13 December 2010 fixing for 2011 and 2012 the fishing opportunities for EU vessels for fish stocks of certain deep-sea fish species (3),  Council Regulation (EU) No 1256/2010 of 17 December 2010 fixing the fishing opportunities for certain fish stocks applicable in the Black Sea for 2011 (4) and,  Council Regulation (EU) No 57/2011 of 18 January 2011 fixing for 2011 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in EU waters and, for EU vessels, in certain non-EU waters (5). (2) Fishing quotas for the year 2012 have been established by:  Regulation (EU) No 1225/2010,  Council Regulation (EU) No 716/2011 of 19 July 2011 establishing the fishing opportunities for anchovy in the Bay of Biscay for the 2011/2012 fishing season (6),  Council Regulation (EU) No 1256/2011 of 30 November 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulation (EU) No 1124/2010 (7),  Council Regulation (EU) No 5/2012 of 19 December 2011 fixing for 2012 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (8),  Council Regulation (EU) No 43/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (9) and,  Council Regulation (EU) No 44/2012 of 17 January 2012 fixing for 2012 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (10). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Article 105(2) and (3) of Regulation (EC) No 1224/2009 provide that such deductions shall be operated in the following year or years by applying certain multiplying factors as set out therein. (5) Certain Member States have exceeded their fishing quotas for the year 2011. It is therefore appropriate to operate deductions on the fishing quotas allocated to them in 2012 and, where appropriate, in subsequent years, for the overfished stocks. (6) Commission Implementing Regulation (EU) No 1016/2011 of 23 September 2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of those stocks in the previous year (11) and Commission Implementing Regulation (EU) No 1021/2011 of 14 October 2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of other stocks in the previous year (12) have operated deductions from fishing quotas for certain countries and species for 2011. However, for certain Member States the deductions to be applied were higher than their respective 2011 quota and could therefore not be operated entirely in that year. To ensure that also in such cases the full amount be deducted, the remaining quantities should be taken into account when establishing deductions from 2012 and, where appropriate, subsequent quotas. (7) Deductions provided by this Regulation should apply without prejudice to deductions applicable to 2012 quotas pursuant to:  Commission Regulation (EC) No 147/2007 of 15 February 2007 adapting certain fish quotas from 2007 to 2012 pursuant to Article 23(4) of Council Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (13), and  Commission Regulation (EU) No 165/2011 of 22 February 2011 providing for deductions from certain mackerel quotas allocated to Spain in 2011 and subsequent years on account of overfishing in 2010 (14). (8) Where the deductions cannot be applied because the quota is not or not sufficiently available to the Member State concerned, the provisions of Article 105(5) of Regulation (EC) No 1224/2009 will apply, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing quotas fixed in Regulations (EU) No 1225/2010, (EU) No 716/2011, (EU) No 1256/2011, (EU) No 5/2012, (EU) No 43/2012 and (EU) No 44/2012 for the year 2012 are reduced as shown in the Annex. 2. Paragraph 1 shall apply without prejudice to reductions provided for in Regulations (EC) No 147/2007 and (EU) No 165/2011. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 318, 4.12.2010, p. 1. (3) OJ L 336, 21.12.2010, p. 1. (4) OJ L 343, 29.12.2010, p. 2. (5) OJ L 24, 27.1.2011, p. 1. (6) OJ L 193, 23.7.2011, p. 11. (7) OJ L 320, 3.12.2011, p. 3. (8) OJ L 3, 6.1.2012, p. 1. (9) OJ L 25, 27.1.2012, p. 1. (10) OJ L 25, 27.1.2012, p. 55. (11) OJ L 270, 15.10.2011, p. 1. (12) OJ L 270, 15.10.2011, p. 16. (13) OJ L 46, 16.2.2007, p. 10. (14) OJ L 48, 23.2.2011, p. 11. ANNEX Member State Species code Area code Species name Area name Permitted landings 2011 (Total adapted quantity in tons) (1) Total catches 2011 (quantity in tons) Quota consumption (%) Overfishing related to permitted landing (quantity in tons) Multiplying factor (2) Additional multiplying factor (3), (4) Remaining deduction from 2011 (5) (quantity in tons) Deductions 2012 (6) (quantity in tons) (1) (2) (3) (4) (5) (6) (7) (8) (9) (10) (11) (12) (13) DK DGS 03A-C Spurdog/dogfish EU waters of IIIa 0,00 1,00  1,00 1 12 13,00 DK SAN *234_6 Sandeel EU waters of sandeel management areas 420,00 489,60 116,6 % 69,60 1 69,60 DE DGS 2AC4-C Spurdog/dogfish EU waters of IIa and IV 0,00 0,70  0,70 1 0,70 DE MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV 21 401,00 21 860,70 102,1 % 459,70 1 459,70 DE PLE 3BCD-C Plaice EU waters of Subdivisions 22-32 425,00 426,40 100,3 % 1,40 1 1,40 IE HER 4AB. Herring EU and Norwegian waters of IV north of 53 ° 30 ² N 0,00 40,00  40,00 1 40,00 IE NOP 2A3A4. Norway pout and associated by-catches IIIa; EU waters of IIa and IV 0,00 5,00  5,00 1 5,00 ES ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 66,00 69,00 104,5 % 3,00 1 3,00 ES ANE 9/3411 Anchovy IX and X; EU waters of CECAF 34.1.1 5 560,00 6 361,90 114,4 % 801,90 1,2 962,28 ES ANF 8C3411 Anglerfish VIIIc, IX and X; EC waters of CECAF 34.1.1 1 293,00 1 453,90 112,4 % 160,90 1,2 193,08 ES BLI 67- (new code BLI/5B67-) Blue Ling EU waters and international waters of Vb, VI, VII 0,00 0,00  0,00  41 41,00 ES BSF 8910- Black scabbardfish EU and international waters of VIII, IX and X 17,00 17,60 103,5 % 0,60 1 0,60 ES BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII 135,00 216,90 160,7 % 81,90 1 81,90 ES COD 7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X; EU waters of CECAF 34.1.1 0,00 0,90  0,90 1 0,90 ES DGS 15X14 Spurdog/dogfish EU and international waters of I, V, VI, VII, VIII, XII and XIV 1,00 6,20 620,0 % 5,20 1 5,20 ES DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII 2,79 25,90 928,3 % 23,11 1 23,11 ES GFB 89- Forkbeards EU and international waters of VIII and IX 222,00 250,20 112,7 % 28,20 1 28,20 ES GFB 567- Forkbeards EU and international waters of V, VI and VII 608,00 638,50 105,0 % 30,50 1 30,50 ES HAD 5BC6A. Haddock EU and international waters of Vb and VIa 14,00 35,80 255,7 % 21,80 1 21,80 ES HAD 1N2AB Haddock Norwegian waters of I and II 60,00 65,30 108,8 % 5,30 1 5,30 ES JAX 2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 2 419,00 2 519,90 104,2 % 100,90 1 100,90 ES JAX 09. Horse mackerel IX 7 859,00 8 478,30 107,9 % 619,30 1,1 681,23 ES JAX 08C. Horse mackerel VIIIc 24 129,00 32 431,80 134,4 % 8 302,80 1,4 11 623,92 ES LEZ 8C3411 Megrims VIIIc, IX and X; EU waters of CECAF 34.1.1 917,00 1 005,30 109,6 % 88,30 1 88,30 ES ORY 1CX14 Orange roughy EU and international waters of I, II, III, IV, V, VIII, IX, X, XII and XIV 0,00 0,60  0,60 1 0,60 ES POK 56-14 Saithe VI; EU and international waters of Vb, XII and XIV 3,00 30,60 1 020,0 % 27,60 1 27,60 ES POL 8ABDE. Pollack VIIIa, VIIIb, VIIId and VIIIe 61,00 65,30 107,0 % 4,30 1 4,30 ES POL 08C. Pollack VIIIc 208,00 256,00 123,1 % 48,00 1 48,00 ES PRA N3L. Northern prawn NAFO 3L 214,00 292,00 136,4 % 78,00 1 78,00 ES RED N3LN. Redfish NAFO 3LN 0,00 43,50  43,50 1 43,50 ES SBR *678- Red seabream EU and international waters of VI, VII and VIII 49,12 62,30 126,8 % 13,18 1 13,18 ES SOL 8AB. Common sole VIIIa and VIIIb 10,00 10,70 107,0 % 0,70 1 c (7) 1,05 ES USK 567EI. Tusk EU and international waters of V, VI and VII 8,30 50,70 610,8 % 42,40 1 42,40 ES WHB 8C3411 Blue whiting VIIIc, IX and X; EC waters of CECAF 34.1.1 1 987,00 2 258,30 113,7 % 271,30 1,2 325,56 FR DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII and IX 10,17 26,00 255,7 % 15,83 1 15,83 FR SOL 07E. Common sole VIIe 283,00 290,00 102,5 % 7,00 1 c (8) 10,50 LT JAX 2A-14 Horse mackerel and associated by-catches EU waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of XII and XIV 356,00 660,40 185,5 % 304,40 2 608,80 LT MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV 26,00 28,80 110,8 % 2,80 1 2,80 NL BSF 56712- Black scabbardfish EU and international waters of V, VI, VII and XII 0,00 0,00  0,00  5 5,00 NL SBR 678- Red seabream EU and international waters of VI, VII and VIII 0,00 0,00  0,00  6 6,00 PL COD 1N2AB Cod Norwegian waters of I and II 0,00 0,00  0,00  2 2,00 PL GHL 1N2AB Greenland halibut Norwegian waters of I and II 0,00 0,00  0,00  1 1,00 PL HAD 2AC4 Haddock IV; EU waters of IIa 0,00 0,00  0,00  16 16,00 PL HER 03A. Herring IIIa 0,00 38,20  38,20 1 38,20 PL LIN 04-C. Ling EU waters of IV 0,00 3,00  3,00 1 3,00 PL MAC 2A34 Mackerel IIIa and IV; EU waters of IIa, IIIb, IIIc and Subdivisions 22-32 0,00 0,00  0,00  5 5,00 PL RED 514GRN Redfish Greenland waters of V and XIV 0,00 0,00  0,00  1 1,00 PL SPR 03A Sprat IIIa 0,00 119,60  119,60 1 119,60 PL WHB 1X14 Blue whiting EU and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 0,00 0,00  0,00  8 8,00 PT ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 220,10 241,10 109,5 % 21,00 1 21,00 PT ANE 9/3411 Anchovy IX and X; EU waters of CECAF 34.1.1 2 882,00 2 920,20 101,3 % 38,20 1 38,20 PT ANF 8C3411 Anglerfish VIIIc, IX and X; EU waters of CECAF 34.1.1 260,20 335,30 128,9 % 75,10 1 a 112,65 PT BET ATLANT Bigeye Tuna Atlantic Ocean 6 879,70 7 022,40 102,1 % 142,70 1 142,70 PT BSF 8910- Black scabbardfish EU and international waters of VIII, IX and X 3 305,00 3 547,20 107,3 % 242,20 1,1 266,42 PT BUM ATLANT Blue marlin Atlantic Ocean 69,00 72,30 104,8 % 3,30 1 3,30 PT COD N3M. Cod NAFO 3M 2 525,70 2 753,80 109,0 % 228,10 1,1 250,91 PT GFB 89- Forkbeards EU and international waters of VIII and IX 10,00 12,00 120,0 % 2,00 1 a 3,00 PT GHL 1N2AB Greenland halibut Norwegian waters of I and II 0,00 0,00  0,00  11 11,00 PT GHL N3LMNO. Greenland halibut NAFO 3LMNO 2 413,80 2 508,20 103,9 % 94,40 1 94,40 PT HAD 1N2AB Haddock Norwegian waters of I and II 78,00 30,00 38,5 % 48,00  458 410,00 PT POK 1N2AB Saithe Norwegian waters of I and II 80,00 40,90 51,1 % 39,10  294 254,90 PT RED 51214D Redfish EU and international waters of V; international waters of XII and XIV 603,00 719,10 119,3 % 116,10 1,2 a 208,98 PT RED N3LN. Redfish NAFO 3LN 932,80 983,50 105,4 % 50,70 1 50,70 PT WHB 8C3411 Blue whiting VIIIc, IX and X; EC waters of CECAF 34.1.1 483,00 711,90 147,4 % 228,90 1,8 412,02 PT WHG 08. Whiting VIII 0,00 1,20  1,20 1 1,20 UK COD N01514 Cod Greenland waters of NAFO 0 and 1; Greenland waters of V and XIV 717,00 724,60 101,1 % 7,60 1 7,60 UK BET ATLANT Bigeye Tuna Atlantic Ocean 10,00 0,00 0,0 % 10,00  10 0,00 UK BLI 24- Blue ling EU waters and waters not under the sovereignty or jurisdiction of third countries of II, IV and V 1,50 1,50 100,0 % 0,00  2 2,00 UK HAD 1N2AB Haddock Norwegian waters of I and II 781,00 781,60 100,1 % 0,60 1 0,60 UK HER 4AB. Herring EU and Norwegian waters of IV north of 53 ° 30 ² N 27 687,00 27 887,40 100,7 % 200,40 1 200,40 UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; EU and international waters of Vb; international waters of IIa, XII and XIV 173 520,50 179 960,30 103,7 % 6 439,80 1 6 439,80 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Council Regulation (EC) No 2371/2002 (OJ L 358, 31.12.2002, p. 59), quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009. (4) Letter a indicates that an additional multiplying factor of 1,5 has been applied due to consecutive overfishing in the years 2009, 2010 and 2011. In this regard, see: Commission Regulation (EU) No 1004/2010 of 8 November 2010 operating deductions from certain fishing quotas for 2010 on account of overfishing in the previous year, as amended (OJ L 291, 9.11.2010, p. 31), Implementing Regulation (EU) No 1016/2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of those stocks in the previous year and Implementing Regulation (EU) No 1021/2011 operating deductions from fishing quotas available for certain stocks in 2011, on account of overfishing of other stocks in the previous year. Letter c indicates that an additional multiplying factor of 1,5 has been applied as the stock is subject to a multiannual plan. (5) Implementing Regulation (EU) No 1016/2011 and Implementing Regulation (EU) No 1021/2011 have operated deductions from fishing quotas for certain countries and species for 2011. However, for certain Member States the deductions to be applied were higher than their respective 2011 quota and could therefore not be operated entirely in that year. To ensure that also in such cases the full amount be deducted, the remaining quantities should be taken into account when establishing deductions from 2012 and, where appropriate, subsequent quotas. (6) Amounts to be deducted from 2012 adapted quotas or following year(s) quotas where appropriate. (7) As defined by Council Regulation (EC) No 388/2006 of 23 February 2006 establishing a multiannual plan for the sustainable exploitation of the stock of sole in the Bay of Biscay (OJ L 65, 7.3.2006, p. 1). (8) As defined by Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (OJ L 122, 11.5.2007, p. 7).